DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Actions.  
Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on October 22, 2020 is acknowledged. Group I, drawn to compounds of formula (I), pyrrolo[2,3-d]pyrimidines, and compositions thereof, embraced by claims 1-5 and 7-11 was elected by Applicant. 
Applicant also elected the following species:

    PNG
    media_image1.png
    134
    249
    media_image1.png
    Greyscale
and indicated claims 1-5 and 7-11 read on said species. 
In summary, claims 1-7 and 12-15 are pending and claims 1-5 and 7 are under examination. Claims 6 and 12-15 are withdrawn based on the restriction requirement. 
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments submitted. 
Claim Objections
The objection of claims 1-4 because of the subformulas defined for A, R3 and R7 being too blurry is withdrawn based on the amendments. 
claim 5 because of the term “isoprofoxy” is withdrawn based on the amendments. 
The objection of claim 3 because of “R16 and R22” should be replaced with “R16 and R22” is withdrawn based on the amendments. 
Claim 4 is objected to because of the following informalities: the last species on page 8 is missing the additional bond to the oxygen to form a carbonyl. Appropriate correction is required.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “straight or branched C1-C3”in see the definition of R24 and R25, is withdrawn based on the amendments. 
The rejection of claims 8-11 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for not further limiting claim 7, is withdrawn based on the amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-4 and 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (CA 2937430), is withdrawn based on the amendments.
 
Claim Rejections - 35 USC § 103
The rejection of claims 1-5 and 7-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al. (CA 2937430), is withdrawn based on the amendments and the affidavit submitted by Dr. Hwan Choi. The affidavit provides a comparison between an oxygen and a nitrogen at the 4-position of the pyrrolo[2,3-d]pyrimidine compounds of examples 42 and 98. Example 42 is about 7 times more active inhibiting LRRK2 than example 98, 7 nM versus 48 nM, respectively. 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (WO 2009131687).
The present application claims compounds of formula (I):

    PNG
    media_image2.png
    149
    178
    media_image2.png
    Greyscale
, wherein R1= cyclopropyl, Z=CN, X=NH, R2= methyl and A= 4-C(O)NH2-phenyl.
	The reference teaches the following species:

    PNG
    media_image3.png
    275
    799
    media_image3.png
    Greyscale
 , wherein R1= cyclopropyl, Z=CN, X=NH, R2= H and A= 4-C(O)NH2-phenyl, 
see page 164, Example 104. The compositions are taught on page 249, claim 89.
	The only difference between the claimed compound and the cited compound is the substitution at R2, hydrogen versus Applicant’s methyl. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
This just one example in the reference, there are more compounds which render obvious the presently claimed compounds. 
Thus, said claims are rendered obvious over Song et al. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624